Gantt, P. J.
The defendant was indicted, tried and convicted, in the St. Louis criminal court, of grand *498larceny of a gold watch, the property of Mrs. Kate Henry, and from that conviction appeals to this court.
Mrs. Henry was a widow lady, seventy-three years old. She lived with Mrs: Sophia Coleman, at 2916 Pine Street, St. Louis. The watch, which defendant was charged with stealing, had been in her possession thirty years. About a week before it was missed, the defendant repaired Mrs. Henry’s sewing machine. She usually kept the watch in a case on her bureau, in her room, where she sewed. On the morning the watch was missed, the defendant was seen, about 10 o’clock, going to her room. The watch was missed about 11:30 that forenoon. Mrs. Henry died suddenly, in her chair, at 5 p. m. that day.
About noon of the same day, defendant came to the shop of one Steinmeyer, a shoemaker, at 1807 Market street (about fourteen blocks distant from 2916 Pine street). Several persons were in there, among them a man named McCowan. Defendant exhibited Mrs. Henry’s watch, and asked: “Do any of you gentlemen want to buy a watch?” Steinmeyer asked him how much he wanted for it; defendant said: “I want four dollars.” Steinmeyer asked, why don’t you pawn it? The watch is worth more than that.” Defendant replied: “That is a matter of principle, I never pawn anything, and I never will.” Steinmeyer asked: “Now, suppose a body should buy that watch and another comes and claims it ? ” Defendant replied: “I give you my name and my address. That is a watch I bought my wife for a wedding present, and if you should buy the watch, I should want you to promise me that if I come back again in ten, twelve, fourteen days or a month, I can buy the watch back again for five dollars.” Stein-meyer did not care to buy it, but suggested to McCowan that he should buy it. Defendant said: “No, I want to go to Litchfield, Illinois, and that will cost me $3.85.” *499Steinmeyer then said: “I will give yon $3.50 for it,” and defendant said: “I will take it; I will borrow thirty-five cents, or walk the rest of the way. I am in a hole here, and I don’t want to stay any longer.” So the watch was sold to Steinmeyer. the $3.50 paid, and defendant went oft. He had a valise in his hand at the time. A few minutes afterward, Steinmeyer, fearing it was not all right, took the watch to the police station and reported the circumstances.
About 4 o’clock in the afternoon defendant was arrested by a detective officer in a lodging house at 823 North Sixth street. In reply to the question of the officer he denied having been at 2916 Pine during the day. A day or two afterwards he was brought into the office of the chief of police, who asked him why he took the watch. He said he was drunk and did hot know what he was doing; he also claimed that he had no recollection of seeing Steinmeyer, or of selling the watch to him.
I. Most, if not all, of the so-called errors, assigned in this case, are frivolous. Mrs. Henry had lived in Mrs. Coleman’s house for fifteen years and during all of that time was in the undisputed possession of this watch. No other evidence of ownership was needed to justify Mrs. Coleman in testifying it was Mrs. Henry’s property.
There was abundant evidence to convict the defendant of stealing the watch, and the court most properly overruled the demurrer to the evidence. Equally groundless is the point that the court erred in giving an instruction for grand larceny. Mrs. Coleman testified the watch was worth $50. -But inasmuch as there was also evidence that it was of less than $30 in value, and the value of the watch was a fact to be found by the jury, the court correctly submitted to them an instruction for petit larceny also.
*500Thepossession by defendant of Mrs. Henry’s watch th'e sale of it to Steinmeyer for a mere trifle; the false statements that he had bought it as a -wedding present for his wife; his denial of his presence at Mrs. Coleman’s that morning, all within a few hours after it was missed, furnished ample and convincing evidence,, upon which to base an instruction on the presumption arising from the recent possession of stolen property. No doubt is entertained of defendant’s guilt, on this record, and the judgment is affirmed.
All of this division concur.